Citation Nr: 1711767	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  02-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to May 1953. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2003, the Veteran provided testimony at a personal hearing before a Veterans Law Judge (VLJ).  A transcript is of record.  In an October 2006 letter from the Board, the Veteran was notified that the VLJ who conducted his June 2003 hearing was no longer employed by the Board and advised him of the opportunity to provide testimony before a current member of the Board.  He was also advised that he was to respond within 30 days and that no response were received within the prescribed time period, the Board would assume that he did not want another hearing.  The Veteran never indicated that he wished to have another hearing. 

In July 2005, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2006, the Court granted a joint motion, vacated the Board's decision, and remanded the case to the Board.  In August 2007, consistent with the joint motion, the Board remanded the case for further action by the originating agency.  When the appeal returned to the Board, it was denied in a May 2009 decision.  The Veteran again appealed the denial of his claim, and in March 2010 the Court granted a second joint motion for remand by the parties.  

In a January 2011 decision, the Board reopened a claim for entitlement to service connection for a psychiatric disability, to include PTSD.  Service connection for a psychiatric disorder was granted.  The claim for service connection for PTSD was remanded for additional development.  Only the issue of entitlement to service connection for PTSD remains in appellate status.  

The Board notes that the Veteran's attorney attempted to withdraw representation in correspondence received at the Board after the appeal was recertified.  See July 9, 2016, VA Form 8; correspondence received from attorney July 27, 2016.  As this action does not comply with the requirements found at 38 C.F.R. § 20.608(b), the attorney is listed as the Veteran's representative solely for the purposes of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In July 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claim for service connection for PTSD.  As he has withdrawn his appeal concerning this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review              the appeal concerning this claim and it is dismissed. 


ORDER

The issue of entitlement to service connection for PTSD is dismissed.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


